internal_revenue_service number release date index numbers --------------------- ---------- ------------ -------------------------------------- ---------------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ------------- telephone number --------------------- refer reply to cc corp b04 plr-137714-07 date date ------------- -------------------------- legend legend parent ---------------------------------------------------------------------- distributing ---------------------------------------------------------------------- ----------------------------------------------------------- controlled ------------------------------------------------------------------------ ----------------------------------------------------------- business a business a1 ------------ ------------ --------------- -------------------------------------------------------------------------------- country a state a date date ----------------------- ---------------------- -------------------------------------------------------------------------- -------------------------------------------------------------------------------- ------------------------------------------------------------------------------------ plr-137714-07 dear ------------- this letter responds to your date letter requesting rulings as to the federal_income_tax consequences of a proposed transaction the information submitted in that letter and in later correspondence is summarized below the rulings contained in this letter are based on facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the materials submitted in support of the request for rulings verification of the information representations and other data may be required as part of the audit process in particular this office has not reviewed any information pertaining to and has made no determination regarding whether the proposed transaction i satisfies the business_purpose requirement of sec_1_355-2 of the income_tax regulations ii is used principally as a device for the distribution of the earnings_and_profits of the distributing_corporation or the controlled_corporation or both see sec_355 of the internal_revenue_code and sec_1_355-2 or iii is part of a plan or series of related transactions pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest in the distributing_corporation or the controlled_corporation see sec_355 and sec_1_355-7 summary of facts parent a country a corporation is a holding_company and the common parent of a corporate group composed of various domestic and foreign_corporations parent has a single class of common_stock outstanding distributing a country a corporation engages in business a and business a1 through domestic and foreign branches and foreign subsidiaries distributing has a single class of common_stock outstanding which is wholly-owned by parent on date distributing formed controlled a state a corporation controlled has a single class of common_stock outstanding which is wholly-owned by distributing on date distributing contributed most of the assets and liabilities of business a1 to controlled in a transaction represented to qualify as tax-free under sec_351 the contribution financial information has been submitted indicating that distributing and controlled each has had gross_receipts and operating_expenses representing the active_conduct_of_a_trade_or_business for each of the five years plr-137714-07 the distribution is being carried out for the following corporate business purposes to insulate distributing from various regulatory and litigation risks associated with its ownership of controlled to achieve cost savings in any litigation involving controlled and to better ensure the separation of assets and liabilities between distributing and controlled proposed transaction for what are represented to be valid business purposes distributing will distribute all of the controlled stock to parent the distribution in connection with the distribution distributing and controlled will enter into several agreements relating to the separation of controlled and certain continuing transactions between the companies the ancillary agreements representations the following representations are made with respect to the distribution a any indebtedness owed by controlled to distributing after the distribution will not constitute stock_or_securities b no part of the consideration distributed by distributing in the distribution will be received by parent as a creditor employee or in any capacity other than that of a distributing shareholder the five years of financial information submitted on behalf of distributing is c representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted d the five years of financial information submitted on behalf of controlled is representative of its present operation and there have been no substantial operational changes since the date of the last financial statements submitted following the distribution distributing and controlled will each continue e the active_conduct of its business independently except as contemplated by the ancillary agreements and with its separate employees the distribution is being carried out for the following corporate business f purposes to insulate distributing from various regulatory and litigation risks associated with its ownership of controlled to achieve cost savings in any litigation involving controlled and to better ensure the separation of liabilities and assets between distributing and controlled the distribution is motivated in whole or substantial part by these corporate business purposes plr-137714-07 g the distribution is not being used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both h no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for any indebtedness incurred in the ordinary course of business payments made in connection with all continuing transactions if any i between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length neither distributing controlled nor parent is an investment_company as j defined in sec_368 and iv the distribution is not part of a plan or series of related transactions k within the meaning of sec_1_355-7 pursuant to which one or more persons will acquire directly or indirectly stock representing a 50-percent_or_greater_interest within the meaning of sec_355 in distributing or controlled including any predecessor or successor of any such corporation for purposes of sec_355 immediately after the distribution no person l determined after applying sec_355 will hold distributing stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution m for purposes of sec_355 immediately after the distribution no person determined after applying sec_355 will hold controlled stock possessing percent or more of the total combined voting power of all classes of stock entitled to vote or percent or more of the total value of shares of all classes of stock that was either acquired by i purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution or ii attributable to distributions on distributing stock that was acquired by purchase as defined in sec_355 and during the five-year period determined after applying sec_355 ending on the date of the distribution n neither business a1 nor control of any entity conducting this business was acquired during the five-year period ending on the date of the distribution in a transaction in which gain_or_loss was recognized or treated as recognized in whole or in part o the distribution was not contemplated at the time of the contribution plr-137714-07 p sec_1_884-5 distributing is a qualified_resident of country a within the meaning of rulings based solely on the information submitted and the representations made we rule as follows on the distribution no gain_or_loss will be recognized by and no amount will be included in the income of parent upon the receipt of the controlled stock in the distribution sec_355 no gain_or_loss will be recognized by distributing on the distribution of the controlled stock in the distribution sec_355 the aggregate basis of the distributing stock and controlled stock received by parent after the distribution will be the same as the basis of the distributing stock in the hands of parent immediately before the distribution allocated in the manner described in accordance with sec_1_358-2 sec_358 b and c sec_1_358-1 the holding_period of the controlled stock in the hands of parent will include the holding_period of the distributing stock held by parent prior to the distribution provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 provided that parent attaches a statement to a timely filed including extensions 1120f u s income_tax return of a foreign_corporation agreeing that parent will treat a disposition of part or all of the stock of controlled or a successor_in_interest as a disposition for purposes of sec_1_884-2t the transfer by distributing of the controlled stock to parent will not be treated as a disposition of the controlled stock by distributing under sec_1_884-2t caveats no opinion is expressed about the tax treatment of the proposed transaction described above under other provisions of the code and regulations or the tax treatment of any condition existing at the time of or effects resulting from the proposed transaction that is not specifically covered by the above rulings in particular no opinion is expressed regarding i whether the proposed transaction satisfies the business_purpose requirement of sec_1_355-2 ii whether the proposed transaction is used principally as a device for the distribution of the earnings_and_profits of distributing or controlled or both see sec_355 and sec_1_355-2 iii whether the proposed transaction is part of a plan or series of related transactions under sec_355 iv the tax consequences of the contribution v except as otherwise provided herein plr-137714-07 sec_884 or other international tax consequences resulting from the proposed transactions vi whether parent or distributing are entities eligible for tax benefits under the u s - country a income_tax convention and vii the amount of effectively_connected_earnings_and_profits to be allocated from distributing to controlled under sec_1_884-2t or the amount of earnings_and_profits at issue in respect to the proposed transaction under sec_355 and sec_312 procedural statements this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of this letter_ruling in accordance with the power_of_attorney on file in this office a copy of this ruling letter is being sent to your authorized representative sincerely ____________________________ richard k passales senior counsel branch office of associate chief_counsel corporate
